 1

 2                                                                     JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   RANDOLPH A. JACKSON,                       Case No. 2:19-cv-07830-JAK (AFM)
12
                          Petitioner,
            v.                                  JUDGMENT
13

14   I. HETMER, Warden,
15
                          Respondent.
16

17         This matter came before the Court on the Petition of RANDOLPH A.
18   JACKSON, for a writ of habeas corpus. Having reviewed the Petition and supporting
19   papers, and having accepted the findings and recommendation of the United States
20   Magistrate Judge,
21         IT IS ORDERED AND ADJUDGED that the Petition is denied and the
22   action is dismissed without prejudice for lack of jurisdiction.
23

24

25   Dated: March 24, 2020              _________________________________
26
                                             John A. Kronstadt
                                             United States District Judge
27

28
